Citation Nr: 1114601	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-27 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for an audiological disorder, and if so, whether service connection may be granted.

2.  Whether new and material evidence has been presented to reopen a service connection claim for an acquired psychiatric disorder, and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1983.  The evidence also establishes a period served on active duty for training from May 14, 1988 to May 28, 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board finds that sufficient evidence has been submitted to reopen the Veteran's audiological and psychiatric disorder service connection claims but that further development is warranted before the claims may be adjudicated on their merits.  Accordingly, the merits of the reopened claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a rating decision issued in September 1991, the RO denied service connection for a condition that the RO referred to as both bilateral hearing loss and an ear condition and which was claimed by the Veteran as a hearing condition.  Following receipt of notification of this determination, the Veteran did not timely perfect an appeal, and the decision became final.

2.  In a rating decision issued in May 2005, the RO denied service connection for an acquired psychiatric disorder, referred to by the RO as major depression and claimed by the Veteran as a neuropsychiatric condition.  Following receipt of notification of this determination, the Veteran did not timely perfect an appeal, and the decision became final.

3.  New service records, including Medical Evaluation Board assessments addressing the Veteran's hearing acuity and a corresponding medical history report reflecting the Veteran's affirmance of experiencing nervous trouble, have been associated with the Veteran's claims file since his claims were initially adjudicated in 1991 and 2005.


CONCLUSIONS OF LAW

1.  Because relevant official service department records were added to the file after the September 1991 denial of service connection for an audiological disorder, VA is required to reconsider the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  Because relevant official service department records were added to the file after the May 2005 denial of service connection for an acquired psychiatric disorder, VA is required to reconsider the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As to the reopening of the Veteran's service connection claims, the Board is granting the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.


Claims to Reopen

With regard to the Veteran's claim to reopen his previously denied audiological disorder service connection claim, the RO denied service connection for an audiological disorder, referred to as both an ear condition and bilateral hearing loss, in a September 1991 rating decision.  With regard to the Veteran's claim to reopen his previously denied acquired psychiatric disorder service connection claim, the RO denied service connection for an acquired psychiatric disorder, referred to by the RO as major depression, in a May 2005 rating decision.  These decisions became final after the Veteran failed to perfect a timely appeal of either denial.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  However, if at any time after VA issues a decision on a claim, relevant official service department records are added to the file, VA will reconsider the claim. 38 C.F.R. § 3.156(c).

As reflected in the September 1991 rating decision, the RO denied the Veteran's audiological disorder service connection claim because while the Veteran's service treatment records reflected the Veteran's complaints of hearing loss and tinnitus after being in close proximity to an exploding training grenade (during which he incurred his service-connected facial laceration residuals), the evidence of record failed to reflect any diagnosed audiological disorders at that time.  With regard to the Veteran's acquired psychiatric disorder service connection claim, the May 2005 rating decision reflects that RO denied the Veteran's claim because the evidence of record failed to reflect any in-service psychiatric treatment or a diagnosed psychiatric disorder for many years after service.

In conjunction with his claims to reopen, the Veteran submitted copies of his service treatment records, which included records of treatment not previously associated with the file.  Specifically, the newly submitted records include: a February 1989 treatment record reflecting the Veteran's report of experiencing persistent bilateral tinnitus (relatively soon after his discharge from active service); a portion of a Medical Evaluation Board evaluation conducted in August 1989, which reflects the results of a February 1989 audiometric test; a medical examination, including an audiometric evaluation, completed in June 1989 in conjunction with the Medical Evaluation Board proceedings; and a medical history report also completed in conjunction with the Medical Evaluation Board proceedings, in which the Veteran definitively affirmed experiencing ear, nose and throat trouble and hearing loss, as well as apparently affirming having experienced nervous trouble of any sort (both the yes and no boxes next to this symptom were checked).  

As these relevant official service department records were associated with the Veteran's claims file after the issuance of the September 1991 and May 2005 rating decisions that initially denied the Veteran's claims, VA is bound to reconsider the Veteran's claims, and the claims are therefore reopened.


ORDER

The previously denied service connection claim for an audiological disorder is reopened.

The previously denied service connection claim for an acquired psychiatric disorder is reopened.


REMAND

After reviewing all of the evidence of record, the Board determines that further evidentiary development is warranted before the Veteran's reopened service connection claims for an audiological and acquired psychiatric disorders may be adjudicated on their merits.

At the outset, the Board notes that no service treatment records from the Veteran's four-year period of active service from 1979 to 1984 are associated with the file.  The record reflects that in October 1991, the RO requested these records; however, no formal response to this inquiry appears to be of record.  Accordingly, the Board finds that the request should be resubmitted to the National Personnel Records Center (NPRC), or other appropriate entity, and the response to this request should be associated with the claims file.  If a negative response is received, the RO should notify the Veteran of the unavailability of these records and advise him of other forms of evidence he may submit in lieu of the missing records.

As referenced above, the Veteran contends that he incurred his current audiological disorders as the result of his close proximity to a training grenade explosion during his active duty for training in 1988.  The Veteran's service treatment records document the Veteran's involvement in this explosion, as well as his reported hearing loss and tinnitus afterward.  In addition, the Veteran's recent VA treatment records reflect hearing loss and tinnitus among the list of the Veteran's enumerated medical diagnoses.  Therefore, the Veteran should be afforded another VA audiological examination to determine whether the Veteran now has any audiological disorder, hearing loss or tinnitus, that is etiologically related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). 

With regard to the Veteran's service connection claim for an acquired psychiatric disorder, the Veteran contends that his current psychiatric disorder initially manifested during his period of active duty for training, and he appears to have affirmed experiencing nervous trouble in June 1989 (as reflected in a medical history report completed in conjunction with his Medical Evaluation Board proceedings).  The Veteran's earliest VA treatment of record (in 2004) reflects a diagnosis of major depressive disorder, and the Veteran's more recent treatment records reflect his ongoing treatment for this psychiatric disorder.

In view of this, the Board finds that the RO should attempt to obtain all of the Veteran's available post-service VA treatment records, including those prior to 2004, in order to determine when the Veteran first sought treatment for his psychiatric disorder after service.  38 C.F.R. § 3.159(c)(2) (2010).  The Veteran should then be afforded a relevant VA examination to determine whether it is at least as likely as not that the Veteran's current acquired psychiatric disorder had its onset in or is otherwise related to service.   See McLendon, 20 Vet. App. at 79. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the NPRC, or other appropriate source, the Veteran's service treatment records from his November 1979 to November 1983 period of active service, and associate a copy of this request and the NPRC response with the Veteran's claims folder.  If advised that the Veteran's service treatment records from this period of service are unavailable, the Veteran should be informed of this and of the forms of evidence he may submit in lieu of his missing service treatment records.

2.  The RO/AMC should obtain the Veteran's available VA treatment records from May 1988 to November 2004, from May 2005 to November 2007, and from January 2008 to the present.

3.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any currently-diagnosed audiological disorders, including hearing loss and tinnitus, and their potential relationship to service.

The claims file should be reviewed by the examiner, including the Veteran's service treatment records documenting his exposure to acoustic trauma in the form of a training grenade blast during service, his subsequent complaints of experiencing hearing loss and tinnitus, audiological evaluations performed during service, the 1991 VA audiological examination report, and the Veteran's recent VA treatment records reflecting diagnoses of hearing loss and tinnitus.  After conducting any relevant diagnostic testing, the examiner is asked to opine whether it is at least as likely as not that any currently diagnosed audiological disorders (including hearing loss and tinnitus) are related to service.  

The examiner should provide a supporting rationale for any opinion expressed.  If the examiner determines that a medical opinion cannot be expressed without resorting to speculation, an explanation as to why that is so should be included.

4.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any currently-diagnosed acquired psychiatric disorder and its potential relationship to service.

The claims file should be reviewed by the examiner, including the Veteran's service treatment records reflecting his affirmance of experiencing nervous trouble of any sort in June 1989 and his post-service treatment records reflecting the history of his treatment for a psychiatric disorder.  After examining the Veteran, the examiner is asked to opine whether it is at least as likely as not that any currently acquired psychiatric disorder had its onset in a particular period of service, or otherwise is related to service.  

The examiner should provide a supporting rationale for any opinion expressed.  If the examiner determines that a medical opinion cannot be expressed without resorting to speculation, an explanation as to why that is so should be included.

5.  Thereafter, the Veteran's claims should be readjudicated.  If either claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


